Citation Nr: 1446660	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  05-38 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma of the right eye.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral eye glaucoma.

3.  Entitlement to an effective date prior to November 24, 2008, for the award of service connection for headaches.

4.  Entitlement to an initial compensable rating for headaches.     


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 and from May 1986 to October 2004.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and in July 2014 by the Appeals Management Center (AMC).

The Veteran testified before the undersigned at a Board videoconference hearing in August 2011; a transcript of the hearing is of record.  Thereafter, the Board remanded the case for additional development in May 2013 and again in January 2014.  Development was undertaken by the AMC, and the case now returns to the Board for further review.  

The record in this case includes electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to an initial evaluation in excess of 10 percent for bilateral eye glaucoma, entitlement to an effective date prior to November 24, 2008, for the award of service connection for headaches, and entitlement to an initial compensable rating for headaches are addressed in the REMAND that follows the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC.  


FINDING OF FACT

Service connection for glaucoma of the right eye was granted by the July 2014 decision of the AMC.  


CONCLUSION OF LAW

The appeal concerning entitlement to service connection for glaucoma of the right eye is dismissed, as service connection for this condition was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2014, the Board remanded the issues of entitlement to service connection for glaucoma of the right eye and entitlement to a higher initial evaluation for glaucoma of the left eye.  In a July 2014 rating decision, the AMC addressed the issue of entitlement to an initial evaluation in excess of 10 percent for bilateral eye glaucoma while specifically noting that service connection for right eye glaucoma had been granted.  As such, the appeal for entitlement to service connection for glaucoma of the right eye must be dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

As service connection has been granted for the Veteran's claimed glaucoma of the right eye, VA has no notice or duty to assist obligations with respect to that claim.


ORDER

The claim of entitlement to service connection for glaucoma of the right eye is dismissed.


REMAND

The Board, in its January 2014 remand, noted that the prior May 2013 Board remand had required a VA examination of the left eye, which included a Goldmann's chart of the field of vision, and that chart was not provided for the Board's review despite the VA examiner in June 2013 VA examination report checking a box indicating that testing was completed using the chart.  Remand was necessary to obtain that June 2013 Goldmann's chart, which is required both because it is a relevant Federal record, and because the chart findings are part of the rating criteria used to evaluate the Veteran's service-connected glaucoma based on visual field loss.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F R. 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also 38 C.F.R. § 4.84a (2007), (2014) and 38 C.F.R. § 4.79 (2014) (rating criteria were visual impairments including glaucoma were changed effective December 10, 2008, with both current and prior criteria dependent on losses to the visual field).  

Following the Board's January 2014 remand, the AMC not only failed to obtain the Goldmann's chart for the prior June 2013 VA examination, but also failed to ensure that the Goldmann's chart for a newly obtained June 2014 VA eye examination addressing the Veteran's glaucoma was associated with the record.  Additionally, the VA eye examination requested by the Board in January 2014 was to be conducted by an ophthalmologist, whereas the June 2014 VA examination was conducted by an optometrist.  

Based on the foregoing discussion, Goldmann charts dated in June 2013 and June 2014 must be associated with the record and a new VA eye examination must be obtained, in order to substantially comply with the requirements of the Board's January 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In an August 2014 statement, the Veteran voiced disagreement with the November 24, 2008, effective date assigned for the award of service connection for headaches as well as the initial noncompensable rating assigned by the AMC in a July 2014 rating decision.  The RO has yet to issue a statement of the case (SOC) responsive to that notice of disagreement.  Where a notice of disagreement has been submitted, the Veteran is entitled to a SOC.  38 C.F.R. § 19.26 (2014).  The failure to issue a SOC is a procedural defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(a) (2000) (stipulating that, if correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the AOJ and specify the action to be undertaken).  Additionally, on remand, the RO should complete any additional development deemed necessary.  38 C.F.R. § 19.26 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC to the Veteran addressing the claims of entitlement to an effective date prior to November 24, 2008, for the award of service connection for headaches and entitlement to an initial compensable rating for headaches.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b) (2014).  Then, only if an appeal is timely perfected is the issue to be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran is not, however, to be denied the opportunity to additionally address any claim for which an SOC is issued, notwithstanding any failure to perfect an appeal, within bounds of reasonableness pertaining to appellate hearings.  38 C.F.R. § 20.700(c) (2014); see 38 U.S.C.A. § 5103A(b) (West 2002) (due process requires that the Veteran be allowed to address his claims).

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an initial evaluation in excess of 10 percent for bilateral eye glaucoma that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain all relevant treatment records from the Nashville VAMC dating since May 2014. 

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  Obtain copies of the Goldmann charts for the Veteran's field of vision for both eyes, which were completed during the June 2013 and June 2014 VA eye examinations, and associate these documents with the record.  If these Goldmann charts cannot be obtained and further attempts would be futile, then this should be noted in the record and the Veteran and his representative so notified.

4.  Whether or not these Goldmann charts are obtained, the Veteran must be afforded a new VA eye examination by an ophthalmologist for purposes of evaluating the Veteran's glaucoma of each eye for rating purposes.  The RO/AMC hereby is advised that this examination is required substantially because the prior VA examination in June 2014 was not conducted by an ophthalmologist, and because the June 2013 and June 2014 Goldmann charts were not associated with the claims file.  The examination is to determine the current nature and severity of the Veteran's service-connected bilateral eye glaucoma.  All records in Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that these electronic records have been reviewed.  All tests deemed necessary should be conducted. 
 
The examiner should report the Veteran's central visual acuity of the eyes and the visual field of the eyes using Goldmann's chart testing with the measurements provided for all relevant quadrants in the eyes, including any notations of diplopia if appropriate.  The completed Goldmann's chart for each eye must be included with the examination report.  The examiner should additionally discuss whether there is any visual or palpable tissue loss or gross distortion of symmetry of the Veteran's eyes, as well as discussing the size and manifestations of any associated scarring.

Prior treatment records, examination reports, and the Veteran's own statements should be considered as part of the examiner's review, in furtherance of examination findings and conclusions.  The examiner should address the impact of the Veteran's bilateral eye glaucoma on daily activities including particularly work or work-like functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, this must be stated and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large (not limitations of the particular examiner).  

5.  After the development requested has been completed, the RO/AMC must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Following any additional indicated development, the RO/AMC should review the record and readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for bilateral eye glaucoma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


